NO. 12-22-00121-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ROBERT F. CALDWELL,                              §      APPEAL FROM THE 87TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

WILLIAM R. MOTAL, ET AL,
APPELLEES                                        §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
       On May 20, 2022, the Clerk of this Court notified Appellant, Robert F. Caldwell, that the
filing fee in this appeal is due. Appellant was informed that failure to remit the filing fee on or
before May 31, would result in the Court’s taking appropriate action, including dismissal of the
case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee
passed, and Appellant has not responded to this Court’s notice, paid the filing fee, or otherwise
shown that he is excused from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered June 16, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          The case information sheet from the Anderson County District Clerk’s Office reflects that Appellant has
not been declared indigent.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 16, 2022


                                         NO. 12-22-00121-CV


                                   ROBERT F. CALDWELL,
                                          Appellant
                                             V.
                                  WILLIAM R. MOTAL, ET AL,
                                          Appellee


                                 Appeal from the 87th District Court
                         of Anderson County, Texas (Tr.Ct.No. 87-11264)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.